Order of the Court: The rule to show cause that issued to respondent Stuart Knight Holcomb III on November 9, 2005, is enforced, respondent’s probation imposed by the Court’s disciplinary order of October 12, 2004, is terminated, the stay of suspension is vacated, and the remaining one-year period of respondent’s suspension shall continue until respondent complies with Supreme Court Rule 764, as identified in the Administrator’s petition of November 2, 2005, and until further order of the Court.